DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 25, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "a reagent storing compartment" in line 2.  It is unclear if “the reagent storing compartment” is the reagent storing compartment from claim 17 or a different “reagent storing compartment.”
Claim 25 is both indicated as (Original) and canceled with claims 25-30.  It is indicated on the claim worksheet that claim 25 is intended to be maintained in the application.  For prosecution, the claim will be interpreted as being present and it is intended that it be “26-30. (Canceled)”.  
Claim 56 recites the limitation "the retained solid component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-12, 14-20, 24, 31, 48, 55-56, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Brennan (USP 5,472,672).
Regarding claim 1, Brennan teach an analytical device for detection and/or quantification of one or more analyte within a sample (col. 13 lines 54-57: colored product to monitor reaction progress); the analytical device comprising: a reaction component comprising an inner reaction chamber having a trapping element disposed therein for interaction with the one or more analyte (Fig. 5: reaction wells 26 with filter membrane 84), the reaction component  comprising an input end (Fig. 5: input of well 26);  a capping component for capping the reaction component (Fig. 4: 21 head assembly), the capping component being suitable for capping of the input end of the inner reaction chamber (Fig. 4: col. 8 line 60-col. 9 line 5: head assembly 21 sealing wells 26 with seal 30); and an output end in fluid communication with the reaction component for evacuation of fluids from the inner reaction chamber (Fig. 5-6; col. 10 line 15-20: exit 80); wherein the inner reaction chamber is suitable for one or more of: i) trapping, ii) extracting, and iii) detecting the one or more analyte (col. 10 line 55-60: retaining device filter membrane to retain polymer chain grown).  
Regarding claim 6, Brennan teach the reaction component is connected to the capping component through a connecting device.  (Fig. 4: hinge assembly 63)

Regarding claim 8, Brennan teach the sample is a fluid sample.  (col. 10 lines 55-60: fluid reagents)  
Regarding claim 9, Brennan teach the output end is in fluidic communication with a conduit directing fluids  from the inner reaction chamber to a waste collection system.  (col. 10 lines 55-60: fluid reagents; Fig. 5: exit 80 orifice directs to 83)  
Regarding claim 10, Brennan teach the output end comprises a first sealing device suitable for controlling fluid communication between the inner reaction chamber and the output end.  (col. 10 lines 18-22, 38-44: capillary liquid seal)
Regarding claim 11, Brennan teach the first sealing device is a cap, a valve, a septum, a lid or a plug.  (col. 10 lines 18-22, 38-44: capillary liquid seal)
Regarding claim 12, Brennan teach the reaction component comprises a second sealing device suitable for controlling fluid communication into and/or out of the inner reaction chamber.  (col. 8 lines 62-col. 9 line 10: sliding seal 30 controls fluid communication into the wells 26)
Regarding claim 14-16, Brennan teach the capping component comprises a lid having a capping portion; wherein the capping portion has an inner cavity in fluid communication with the inner reaction chamber when the analytical device is in a capped configuration; wherein the capping component comprises a reagent receiving compartment.  (Fig. 4: head assembly 21 has a capping portion with reagent receiving compartment common chamber 31) 
Regarding claim 17, Brennan teach the reagent receiving compartment comprises a reagent storing compartment and a flexible cover.  (Col. 8 lines 55-66: reagent storing compartment 31 and sliding seal 30 made of elastic balloon seal gasket)
Regarding claim 18, Brennan teach the reagent receiving compartment comprises a reagent storing compartment, at least one protective layer and a flexible cover.  (Col. 8 lines 55-66: reagent storing compartment 31 and sliding seal 30 made of elastic balloon seal gasket and (col. 9 line 12-17): coating layer 65)
Regarding claim 19, Brennan teach the reagent storing compartment comprises an inner chamber in fluid communication with the inner reaction chamber.   (Fig. 3: 76 reagent from nozzle to well 26; Col. 8 lines 55-66: reagent storing compartment 31 in fluid communication with wells 26)
Regarding claim 20, Brennan teach the input end or the output end or both interface with a device capable of building differential hydraulic and pneumatic pressure into the inner reaction chamber.  (col. 11 drain outlet 83 coupled to vacuum pump) 
Regarding claim 24, Brennan teach the trapping element comprises one or more of a membrane, filter, paper, glass wool, polymer, gel, resin, bead matrix, magnet matrix, antibody coated matrix, nucleic acid probe coated matrix, aptamer coated matrix and chemical impregnated paper and chemical impregnated membrane.  (col. 10 lines 55-61: filter membrane)
Regarding claim 31, Brennan teach an analytical device for detection of one or more analyte within a sample; the analytical device comprising (col. 13 lines 54-57: colored product to monitor reaction progress):  a reaction component, the reaction component comprising:  a cartridge having an inner reaction chamber, the inner reaction chamber comprising an input end for receiving the sample and a trapping element for trapping the one or more analyte (Fig. 5: reaction wells 26 with filter membrane 84); and an output end in fluid communication with the reaction chamber for disposal of fluids out of the reaction chamber (Fig. 5-6; col. 10 line 15-20: exit 80); and a capping component for capping the output end of the reaction component (Fig. 4: 21 head assembly), the capping component comprising: a lid comprising a capping portion, the capping portion having an inner cavity in fluid communication with the input end when the analytical device is in a capped configuration; and a reagent receiving compartment for receiving at least one reagent, the reagent receiving compartment comprising a reagent storing chamber having an inner chamber for storing the reagent Fig. 4: head assembly 21 has a capping portion with reagent receiving compartment common chamber 31)  and a flexible cover imparting movement of the at least one reagent from the inner chamber into the inner cavity of the capping portion and into the reaction chamber when the analytical device is in a capped configuration.  (Fig. 3; Col. 8 lines 55-66: reagent storing compartment 31 and sliding seal 30 made of elastic balloon seal gasket)
Regarding claim 48, Brennan teach a method for performing an analytical quantification of an analyte in a sample, the method comprising:  introducing the sample into the inner reaction chamber of the analytical device as defined in claim 1; - introducing one or more reagents suitable for the analytical detection or quantification of the analyte into the inner reaction chamber (Fig. 3: nozzle 43 sending reagents for synthesis of oligonucleotides that can be monitored by color product (col. 13 line 54-56); and  interrogating the inner reaction chamber to measure a reaction indicative of the analytical quantification of the analyte (col. 13 line 54-56, col. 15 line 65-col. 16 line 3: colorimetric analysis of colored product).  
Regarding claim 55, Brennan teach fluid sample further comprises a fluid component and wherein when the analyte is retained in the trapping device, the fluid component is expelled through the output end.  (col. 10 line 55-64)
Regarding claim 56, Brennan teach the closure of the first sealing device defines an area for carrying out analysis of the retained solid component. (col. 4 lines 20-29: reagent retained in the well)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brennan in view of Schleifer et al (USP 6,309,828).
Regarding claim 25, Brennan teach the membrane is made of polyethylene or glass frit.  Brennan is silent to the membrane selected from polypropylene, track-etched polycarbonate, track-etched polyester, cellulose acetate, mixed cellulose esters, nitrocellulose, nylon, polyvinylidene fluoride, polytetrafluoroethylene and polyethersulfone. 
Schleifer et al teach an apparatus using filter membranes to physically retain the reactive surface that allows flows of reagents for nucleic acid molecule synthesis.  The filter membranes are made of materials such as glass, polyethylene and polytetrafluoroethylene (col. 7 lines 3-11).  It is advantageous to use PTFE or polyethylene as they are chemically inert materials to filter out the reagents from the desired products.  Simple substitution of one known element for another to obtain predictable results is held to be obvious.  Therefore, it would have been obvious to one of ordinary skill in the art to substitute the material of the filter membrane of Brennan for the polytetrafluoroethylene filter membrane of Schleifer to provide the above advantage of chemical inert materials for filtering out the reagents from the desired products.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/Primary Examiner, Art Unit 1798